English, C. J. William N. Portis was arrested on warrants issued by Benjamin E. Eall, a justice of the peace of Jefferson county, and other magistrates, on charges of violating the law of the state by setting up and exhibiting a gambling device called keno, within the limits of Pine Bluff. In October, 1877, he filed a bill on the chancery side of the circuit court of Jefferson county, praying an injunction against the prosecutions, and a temporary injunction was granted. Afterwards a demurrer was sustained to the bill; the injunction dissolved; the bill, dismissed for want of equity, and Portis appealed. A court of equity will not exercise jurisdiction by way of injunction to stay proceedings in any criminal matters, or in any case not strictly of a civil nature. 2 Story Equity Jurisprudence (12 Ed.), sec. 893; Bispham’s Prin. Equity, sec. 424. Affirmed.